Citation Nr: 9904203	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  95-35 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected medial meniscectomy, right 
knee, from October 23, 1991 through December 31, 1992.

2.  Entitlement to a disability evaluation in excess of 20 
percent for service-connected medial meniscectomy, right 
knee, from January 1, 1993.

3.  Entitlement to an increased (compensable) disability 
evaluation for service-connected chondromalacia, left knee, 
from May 26, 1992 through November 29, 1992.

4.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected chondromalacia, left knee, from 
November 30, 1992.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1976 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.   That rating decision granted an 
increased disability evaluation of 10 percent for the 
appellant's service-connected right knee disorder, effective 
October 23, 1991, the date of VA outpatient treatment for the 
right knee.  It also granted a temporary total disability 
evaluation of 100 percent, pursuant to 38 C.F.R. § 4.30 
(treatment of a service-connected disability requiring 
convalescence), effective May 14, 1992 through June 30, 1992.  
The July 1992 rating decision also denied service connection 
for a left knee disorder, following receipt of a claim for 
that benefit on May 26, 1992.  

In September 1992, the appellant filed a notice of 
disagreement regarding the issues of: (1) entitlement to a 
disability evaluation in excess of 10 percent for service-
connected medial meniscectomy, right knee; and (2) 
entitlement to service connection for left knee disorder, on 
a direct basis and secondary to the appellant's service-
connected right knee disorder.  The appellant's notice of 
disagreement also raised a claim for entitlement to an 
increased (compensable) disability evaluation for the 
appellant's service-connected residuals of a right wrist 
injury with malunion fracture right fifth metacarpal.

In February 1993, the RO issued a rating decision granting 
the following disability evaluations for the appellant's 
service-connected medial meniscectomy, right knee: (1) a 10 
percent disability evaluation, effective October 23, 1991 (2) 
two temporary total disability evaluations, pursuant to 
38 C.F.R. § 4.30, effective May 14, 1992 through July 31, 
1992 and from October 6, 1992 through December 31, 1992; and 
(3) a 20 percent disability evaluation, effective January 1, 
1993.  The RO's February 1993 rating decision also granted 
service connection for chondromalacia, left knee, and 
assigned thereto a noncompensable disability evaluation, 
effective May 26, 1992, followed by a 10 percent disability 
evaluation, effective November 30, 1992.  Thereafter, in 
August 1994, the RO issued a rating decision that confirmed 
and continued its February 1993 decision.  

In September 1994, the veteran filed a statement indicating 
that the RO had not yet addressed his claim for an increased 
(compensable) disability evaluation for his service-connected 
residuals of right wrist injury with malunion fracture of the 
right fifth metacarpal.  In November 1996, the RO issued a 
rating decision denying an increased (compensable) disability 
evaluation for the veteran's service-connected right wrist 
disorder.  In February 1997, the veteran filed a notice of 
disagreement on this issue.  Thereafter, the RO issued a 
statement of the case, and the veteran, through his 
representative, timely filed his substantive appeal.

In January 1998, the Board issued a decision which denied an 
increased (compensable) disability rating for the veteran's 
service-connected residuals of a right wrist injury with 
malunion of the right fifth metacarpal.  The Board's decision 
also remanded the remaining issues on appeal for additional 
development and medical examinations.  

After completing the requested development, the RO issued a 
rating decision, dated April 1998, which confirmed and 
continued all of the ratings currently on appeal.  
Accordingly, the Board now proceeds with its review of the 
appeal.  




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  From October 23, 1991 through December 31, 1992, the 
veteran's service-connected medial meniscectomy, right knee, 
was manifested by: extension to 0 degrees; flexion to 110 
degrees; no effusion; no instability; tenderness around the 
medial joint line and subjective complaints of occasional 
locking.

3.  The veteran's service-connected medial meniscectomy, 
right knee, is currently manifested by: extension to 0 
degrees; flexion to 110 degrees; intact collateral and 
cruciate ligaments; no evidence of atrophy or weakness; 
normal reflexes and sensation; a healed, nontender, 
nonadherent 3-1/2 centimeter surgical scar over the distal 
femoral condyle area; and subjective complaint of popping and 
pain in the right knee when walking up and down stairs.  X-
ray examination of the right knee revealed an impression of 
narrowing of the medial compartment of the right knee with 
presumptive evidence of joint effusion.  

4.  From May 26, 1992 through November 29, 1992, the 
veteran's service-connected chondromalacia, left knee, was 
manifested by a normal range of motion, no signs of atrophy, 
no increased joint fluid, tenderness over medial joint line, 
and subjective complaints of swelling, pain and weakness in 
the left knee.  X-ray examination of the left knee revealed 
"no abnormalities."

5.  The veteran's service-connected chondromalacia, left 
knee, is currently manifested by: extension to 0 degrees; 
flexion to 110 degrees; intact collateral and cruciate 
ligaments; no evidence of atrophy or weakness; normal 
reflexes and sensation; and subjective complaint of 
occasional knee popping and pain.  X-ray examination of the 
left knee revealed no osseous abnormalities. 




CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for the veteran's service-connected medial 
meniscectomy, right knee, from October 23, 1991 through 
December 31, 1992, have not been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. Part 4, §§ 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (1998).

2.  The criteria for a disability evaluation in excess of 20 
percent, from January 1, 1993, for the veteran's service-
connected medial meniscectomy, right knee, have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (1998).

3.  The criteria for an increased (compensable) disability 
evaluation for the veteran's service-connected 
chondromalacia, left knee, from May 26, 1992 through November 
29, 1992, have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (1998).

4.  The criteria for a disability evaluation in excess of 10 
percent for the veteran's service-connected chondromalacia, 
left knee, from November 30, 1992, have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is to say that he 
has presented claims which are plausible.  His assertions 
that his bilateral knee disorders have increased in severity 
are plausible. See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995) (a veteran's appeal of the RO's initial assignment 
of a disability rating for a service-connected disability 
continues to be well grounded as long as the rating schedule 
provides for a higher rating).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1998).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation from active duty, Form DD 214, reveals 
that he served in the United States Army from September 1976 
to September 1979.

Medical treatment reports, dated April 1990 through July 
1996, were retrieved from VA medical centers in Jacksonville 
and Gainesville, Florida.  A review of these records revealed 
treatment for a variety of conditions, including wrist pain, 
high blood pressure and low back pain.  The report of a 
nutritional consultation, dated January 1991, noted that the 
veteran "[c]laims to walk or jog for exercise."
A treatment report, dated October 23, 1991, noted the 
veteran's complaints of his right knee locking in place.  
Objective examination revealed no swelling, no lateral 
instability and tenderness along the medial joint line.  
Range of motion testing of the right knee was from 0 degrees 
extension to 110 degrees flexion.  A magnetic resonance 
imaging examination revealed a complex tear of the right 
medial meniscus.  An assessment of medial meniscus tear was 
given.  A treatment report, dated April 1992, noted that the 
veteran and his physician agreed to postpone right knee 
surgery "until the vet[eran] passed a probationary period on 
a new job."  A follow-up treatment report, dated April 1992, 
noted that the veteran continued to experience right knee 
locking and tenderness, to a milder degree, along the medial 
joint line.  A May 1992 treatment report noted that the 
veteran underwent a right knee arthroscopy.

In June 1992, a VA orthopedic examination was conducted.  The 
report of this examination noted that the recent surgery to 
the veteran's right knee had caused additional stress and 
swelling of the veteran's left knee.  Physical examination 
revealed that the veteran had an antalgic gait and that he 
was able to walk on his heels and toes.  The report noted 
that the veteran's lower extremities were of equal length and 
that muscular development was more advanced on the left than 
the right.  Physical examination of the left knee revealed a 
normal range of motion and a normal quadriceps muscle.  No 
increased joint fluid was present.  The report noted 
objective tenderness in the left knee, more pronounced in the 
medial compartment.  X-ray examination of the left knee 
revealed no abnormalities.  A diagnosis of internal 
derangement of the left knee was given.  

In October 1992, the veteran underwent a second right knee 
arthroscopy with partial medial meniscectomy.  The operative 
report noted that the veteran had continued to experience 
swelling and pain in his right knee ever since his medial 
meniscus repair in May 1992.  The report noted that the 
veteran had a normal postoperative course and that he was 
discharged on crutches after a four-day hospitalization 
period.   

In November 1992, a VA special orthopedic examination was 
conducted.  The report of this examination noted that the 
veteran was having an uneventful recovery following the 
removal of a portion of the medial meniscus and a neurolysis 
of the external saphenous nerve in October 1992.  The report 
noted the veteran's current complaints of pain in the left 
knee.  The report noted the veteran's narrative history of 
injuring his left knee in the same parachute jump in which he 
injured his right knee.  He indicated that this condition has 
started to worsen and that presently his left knee swells on 
use and occasionally locks.  Physical examination revealed a 
hesitant, but normal heel to toe gait.  The veteran could 
walk on his heels and toes.  The report noted some atrophy in 
the right leg when compared to the left.  A scar on his right 
knee, measuring one inch in length, over the medial aspect of 
the right knee joint, was reported to be well-healed, non-
tender, and not attached to the deep structures below it.  
Examination of the right knee also revealed a moderate amount 
of increased joint fluid, and objective tenderness with no 
localizing areas.  Range of motion testing of the right knee 
revealed flexion to 90 degrees and extension to 9 degrees.  
X-ray examination of the right knee revealed some narrowing 
of the medial compartment of the knee, but was otherwise 
negative.  As to his left knee, physical examination revealed 
a full range of motion, no increased joint fluid, and 
subjective complaints of pain throughout the entire knee, 
with no localized areas identified.  X-ray examination of the 
left knee was negative with "no abnormalities" shown.  The 
examination report concluded with diagnoses of (1) right 
knee, post arthroscopic surgery, six weeks, satisfactory 
progress; and (2) chondromalacia, left knee.

A March 1993 treatment report noted that the veteran should 
remain on convalescent leave for an additional month.  A July 
1994 treatment report noted that the veteran limps on his 
left lower extremity.  Physical examination revealed 
increased joint fluid and objective tenderness throughout the 
veteran's left knee. The report concluded with diagnostic 
impression of chondromalacia of the left knee and status post 
operative right knee.  An X-ray examination of the veteran's 
right knee, performed in September 1994, revealed an 
impression of "[n]arrowing of the medial compartment of the 
knee plus presumptive evidence of a joint effusion."  
X-ray examination of the veteran's left leg, performed in 
July 1995, revealed "no evidence of a fracture, dislocation, 
or other osseous abnormalities."  A June 1996 treatment 
report noted that the veteran's right knee brace was repaired 
and was now "working okay."

In February 1994, a VA examination for joints was conducted.  
The report of this examination noted the veteran's history of 
undergoing an arthroscopic repair of a torn posterior horn of 
the right medial meniscus in May 1992.  Due to continued 
pain, the veteran indicated that he underwent a second 
arthroscopy a few months later.  The report noted veteran's 
current complaint that his right knee swells and occasionally 
gives way.  He also indicated that he has worn a brace and 
that he uses a cane "only if he is going to be on his feet 
for prolonged periods."  Physical examination of the knees 
revealed:

On examination, he seemed to be a 
cooperative male, who can walk without an 
antalgic gait, without the cane, but he 
walks very slowly.  There is no 
difference in stance phases.  The right 
quadriceps measures 17-7/8 inches and the 
left 19 inches, at corresponding points 
above the superior pole of the patella.  
This is 2 inches above the superior pole 
of the patella.  Range of motion in the 
right knee is from 0 to 100 and in the 
left knee from 0 to 125.  I can 
demonstrate no abnormal ligamentous 
laxity of either collaterals or 
cruciates.  There is no subpatellar 
crepitation on passive and active 
extension.  His neurovascular status is 
normal.  

X-ray examination of the right knee revealed mild 
degenerative arthritis in the medial aspect of the right knee 
joint.  A magnetic resonance imaging examination revealed an 
impression of status post partial medial meniscectomy with 
narrowing of the joint space and degenerative spurring 
present.  The X-ray report also noted that small joint 
effusion was seen.  The VA examination report concluded with 
a diagnosis of early degenerative arthritis and status post, 
partial medial meniscectomy, right knee. 

In February 1998, a VA examination for joints was conducted.  
The report of this examination noted that the veteran "is 
very vague regarding the symptoms in his right knee."  The 
report noted the veteran's complaints of his right knee 
occasionally popping and that he has pain in the right knee, 
at the medial joint, whenever he goes up and down stairs.  
The report also noted that "he had no complaints of 
swelling, locking or instability about the knee.  He gave no 
history of easy fatigability about the right lower extremity 
and no history of weakness."  As to his left knee, the 
report noted the veteran's complaints that "the left knee is 
stiff and he is unable to flex it fully" and that it "pops 
on occasions."  The report also indicated that "he had no 
complaints of swelling, locking or instability about the left 
knee and no history of easy fatigability or weakness in the 
left lower extremity."  The report indicated that the 
veteran was currently employed by an equipment manufacturing 
company.  Physical examination revealed, in pertinent part:

Examination of his deloader brace shows 
little or no wear to the brace, even 
though he states he has had this brace 
four years.  He walked with an 
exaggerated antalgic limp, favoring his 
right lower extremity.  When asked to 
walk on his heels and toes, he stated he 
was unable to do so because this caused 
pain in both of his knees.  When asked to 
squat, he would do so only to a point 
that both knees were flexed 10 degrees.  
He showed other forms of painful behavior 
and had numerous positive Waddell signs.

There is an old healed 4 cm long incision 
over the medial joint space of the right 
knee and a separate healed 3-1/2 cm 
incision over the distal femoral condyle 
area.  The incisions were nontender and 
nonadherent.  Both knees had a normal 
contour and there was no evidence of any 
joint effusion.  There was no localized 
tenderness of the joint spaces of either 
knee, and no sign was negative 
bilaterally.  The patient exhibited 
considerable guarding about both knees 
and the range of motion was from 0 
degrees to approximately 110 degrees 
bilaterally, but this examiner did not 
feel the patient was putting out maximum 
effort.  His collateral and cruciate 
ligaments were intact in both knees.  
There was no evidence of any thigh 
atrophy.  Both knees measured 38 cm in 
circumference, and both quadriceps 10 cm 
above the superior pole of the patella 
measured 54 cm in circumference.  His 
reflexes and sensation and circulation 
were intact in both lower extremities.

The examining physician also noted, in pertinent part:

There is no evidence of instability or 
easy fatigability about either knee, no 
evidence of any weakness.  The patient 
has had a deloader brace for his right 
knee for the past four years but this 
shows little or no wear and it is highly 
doubtful that this patient wears this 
brace regularly as he states he does.  He 
does have some scars about his right knee 
as mentioned above, but th[ese] scars are 
nontender and nonadherent. 

It should be pointed out that this 
patient has no evidence of a joint 
effusion in either knee and has no 
evidence of quadriceps atrophy in either 
knee.  He has excellent development of 
the vastus medialis in both knees.  In 
the presence of a normal quadriceps 
mechanism and in the absence of a joint 
effusion in either knee, this patient has 
no significant impairment or disability 
in either knee even if there is evidence 
of some degenerative arthritis on x-ray 
in the knees.

X-ray examination of the right knee revealed an impression of 
narrowing of the medial compartment of the right knee with 
presumptive evidence of a joint effusion. The left knee 
revealed no osseous abnormalities.  The VA examination report 
concluded with diagnoses of status post medial meniscectomy, 
right knee, and pain, left knee - no objective findings.

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Veterans Appeals (the Court).  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with this 
requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).  "In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met."  38 C.F.R. § 4.31 (1998).

In DeLuca v. Brown, the Court held that 38 C.F.R. §§ 4.40, 
4.45 and 4.59 were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated. Id.  
Therefore, the Board has to consider the "functional loss" 
of a musculoskeletal disability under 38 C.F.R. § 4.40, 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. at 206.  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (1998).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight bearing and non weight 
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (1998).

A.  A Disability Evaluation in Excess of 10 Percent for 
Service-Connected Medial Meniscectomy, Right Knee, from 
October 23, 1991 through December 31, 1992.

During the period from October 23, 1991 through December 31, 
1992, the veteran's service-connected medial meniscectomy, 
right knee, was rated as 10 percent disabling pursuant to 
Diagnostic Code 5257.  During this time, however, the veteran 
was granted temporary total disability evaluations (100 
percent), pursuant to 38 C.F.R. § 4.30 (treatment of a 
service-connected disability requiring convalescence), from 
May 14, 1992 through July 30, 1992 and from October 6, 1992 
through December 31, 1992.  The veteran has not filed an 
appeal regarding an extension of these convalescence periods.  
Thus, the Board's review of the veteran's claim for an 
increased disability rating is confined to the periods of 
time from October 23, 1991 through May 13, 1992 and from 
August 1, 1992 through October 5, 1992.

Pursuant to Diagnostic Code 5257, a slight impairment of the 
knee manifested by recurrent subluxation or lateral 
instability warrants a 10 percent disability evaluation.  A 
moderate impairment warrants a 20 percent disability 
evaluation and a severe impairment warrants a 30 percent 
disability evaluation.  

Upon review of the record, the Board finds that the veteran's 
medial meniscectomy, right knee, was appropriately evaluated 
at no greater than the 10 percent disability level.  A 
medical treatment report, dated October 23, 1991, noted the 
veteran's complaints of intermittent locking.  Physical 
examination of the right knee revealed no effusion, no 
lateral instability and tenderness around the medial joint 
line.  Range of motion of the right knee was from 0 degrees 
extension to 110 degrees of flexion.  The report concluded 
with a diagnosis of medial meniscus tear.  An April 1992 
treatment report noted that the veteran continued to 
experience right knee locking and tenderness along the medial 
joint line, to a milder degree.

While the veteran had complaints of locking and tenderness of 
the medial joint line, these manifestations of his right knee 
disorder appear to justify a rating no higher than the 10 
percent evaluation assigned during the periods of time at 
issue.  The objective manifestations listed above, together 
with the veteran's complaints, indicate that the veteran's 
right knee disorder was no more than slight in nature and did 
not meet the criteria for an increased evaluation.  See e.g. 
38 C.F.R. §§ 4.10, 4.40, 4.45 (1998) and Deluca v. Brown, 8 
Vet. App. 202.  The range of motion exhibited by the 
veteran's right knee, from 0 degrees extension to 110 degrees 
flexion, would not warrant a compensable rating under 
Diagnostic Codes 5260 and 5261.  A subsequent medical 
treatment report, dated April 1992, indicated that the 
veteran was employed at a new job during this time frame.

In reaching the above conclusion, consideration has been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they were raised 
by the appellant.  Schafrath v. Derwinski, 1 Vet. App. 589.  
In this case, there is no limitation of motion of the right 
knee or impairment of the tibia to warrant an increased 
disability evaluation pursuant to Diagnostic Codes 5256, 5260 
or 5261.  Moreover, the evidence of record during the 
relevant period did not show a malunion of the tibia and 
fibula. 

Because the preponderance of the evidence is against the 
veteran's claim, there is no doubt to be resolved in his 
favor. 38 U.S.C.A. § 5107(b) (West 1991).  Accordingly, 
entitlement to a disability evaluation in excess of 10 
percent for the veteran's service-connected medial 
meniscectomy, right knee, from October 23, 1991 through 
December 31, 1992, has not been shown.

B.  A Disability Evaluation in Excess of 20 Percent for 
Service-Connected Medial Meniscectomy, Right Knee, from 
January 1, 1993.

The veteran's service-connected right knee medial 
meniscectomy is currently evaluated as 20 percent disabling 
pursuant to Diagnostic Code 5257.  Diagnostic Code 5257 
provides that a slight impairment of the knee manifested by 
recurrent subluxation or lateral instability warrants a 10 
percent disability evaluation.  A moderate impairment 
warrants a 20 percent disability evaluation and a severe 
impairment warrants a 30 percent disability evaluation.  

Upon review of the record, the Board finds that the veteran's 
right knee disorder is appropriately evaluated at the 
currently assigned 20 percent disability level.  The report 
of the veteran's most recent VA general examination, dated 
February 1998, noted that the veteran's right knee showed a 
normal contour and no evidence of any joint effusion.  There 
was no localized tenderness of the joint space and no 
tenderness on patellar compression.  The report noted that 
the veteran's right knee exhibited a range of motion from 110 
degrees flexion to 0 degrees extension, and that the 
"examiner did not feet that the patient was putting out 
maximum effort" in this regard.  The report noted that the 
veteran's collateral and cruciate ligaments were intact and 
that there was no evidence of any thigh atrophy.  Reflexes, 
sensation and circulation in the lower extremities were also 
intact.  As noted by the VA's examining physician"

It should be pointed out that this 
patient has no evidence of a joint 
effusion in either knee and has no 
evidence of quadriceps atrophy in either 
knee.  He has excellent development of 
the vastus medialis in both knees.  In 
the presence of a normal quadriceps 
mechanism and in the absence of a joint 
effusion in either knee, this patient has 
no significant impairment or disability 
in either knee even if there is evidence 
of some degenerative arthritis on x-ray 
in the knees.

X-ray examination of the right knee revealed an impression of 
narrowing of the medial compartment of the right knee plus 
presumptive evidence of a joint effusion.  The report also 
noted the veteran's subjective complaints of occasional 
"pops" and pain in the right knee "whenever he goes up and 
down stairs."

Although the veteran's complaints of pain and instability may 
justify the 20 percent disability evaluation currently 
assigned, the objective manifestations together with the 
veteran's complaints of pain when walking on stairs and knee 
popping indicate that the veteran's right knee disorder is no 
more than moderate in nature and does not meet the criteria 
for an increased evaluation.  See e.g. 38 C.F.R. §§ 4.10, 
4.40, 4.45 (1998); Spurgeon v. Brown, 10 Vet. App. 194 
(1997); Deluca v. Brown, 8 Vet. App. 202 (1995).  As noted in 
the February 1998 report, the veteran had no complaints of 
swelling, locking or instability of the knee.  He also gave 
no history of easy fatigability about the right lower 
extremity and no history of weakness.  The veteran's prior VA 
examination, dated March 1994, noted that the veteran's right 
knee demonstrated no abnormal ligamentous laxity and no 
subpatellar crepitation on passive and active extension.   

Recently, the VA's Office of the General Counsel provided 
additional guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his or her disability is not 
based upon limitation of motion, a separate rating for 
limitation of motion under Diagnostic Code 5003 may be 
assigned, but only if there is additional disability due to 
limitation of motion. See VAOPGCPREC 23-97 (July 1, 1997).  
Although the veteran's right knee has shown mild degenerative 
arthritis on X-ray examination, the veteran has not been 
shown to have an additional disability due to limitation of 
motion.  As noted above, the February 1998 VA examination 
noted that his right knee showed extension to 0 degrees and 
flexion to 110 degrees, which does not warrant even a 
noncompensable evaluation under Diagnostic Codes 5260 or 
5261.  Accordingly, the veteran is not entitled to a separate 
rating for limitation of motion.

In reaching the above conclusion, consideration has been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they were raised 
by the appellant.  Schafrath, 1 Vet. App. 589.  Because the 
preponderance of the evidence is against the veteran's claim, 
there is no doubt to be resolved in his favor. 38 U.S.C.A. § 
5107(b) (West 1991).  Accordingly, entitlement to an 
increased disability evaluation in excess of 20 percent for a 
right knee disorder has not been shown.

The Board also notes that a compensable rating may be 
assigned for the scar resulting from the veteran's right knee 
surgical procedures. See Esteban v. Brown, 6 Vet. App. 259 
(1994).  For a scar to be compensable, the veteran would have 
to show that it was either poorly nourished, with repeated 
ulceration (38 C.F.R. Part 4, Diagnostic Code 7803 (1998)), 
or tender and painful on objective demonstration (38 C.F.R. 
Part 4, Diagnostic Code 7804 (1998)), or that it caused a 
"limitation of function of the affected body part" (38 
C.F.R. Part 4, Diagnostic Code 7805 (1998)).  After reviewing 
the evidence of record, the Board finds that the veteran's 
surgical scars do not warrant a separate compensable 
disability rating in this matter. 
As noted on his February 1998 VA examination report, the 
veteran's "scars are nontender and nonadherent."

C.  Increased (Compensable) Disability Evaluation for 
Service-Connected Chondromalacia, Left Knee, from May 26, 
1992 through November 29, 1992.

The veteran's service-connected chondromalacia, right knee, 
was evaluated as noncompensable (0 percent) pursuant to 
Diagnostic Codes 5299 and 5257, during the period from May 
26, 1992 through November 29, 1992.  Pursuant to Diagnostic 
Code 5257, a slight impairment of the knee manifested by 
recurrent subluxation or lateral instability warrants a 10 
percent disability evaluation.  A moderate impairment 
warrants a 20 percent disability evaluation and a severe 
impairment warrants a 30 percent disability evaluation.  

Upon review of the record, the Board finds that the veteran's 
chondromalacia of the left knee was appropriately evaluated 
at the noncompensable level from May 26, 1992 through 
November 29, 1992.  The veteran's June 1992 VA examination 
for joints noted the veteran's subjective complaints of 
swelling, pain and weakness in the left knee.  Physical 
examination found that the veteran was able to walk on his 
heels and toes and that muscular development was more 
advanced in the veteran's left leg.  The report stated that 
"[t]he left knee has a normal range of motion and the 
quadriceps muscle is good.  No increased joint fluid is 
present."  The report also noted that there was objective 
tenderness in the veteran's left knee, more pronounced in the 
medial compartment.  X-ray examination of the left knee 
revealed "no abnormalities."

Although the report of the VA examination for joints noted 
that the veteran's left knee did show tenderness, especially 
in the medial compartment, the VA examination does not show 
any significant functional loss or other impairment caused by 
the veteran's service-connected chondromalacia, left knee, 
warranting a compensable disability rating in this matter.  
In this regard, the Board notes that the veteran's left knee 
exhibited a normal range of motion, the quadriceps muscle was 
described as good, and muscular development was described as 
"more advanced" (than on the right).  X-ray examination of 
the left was also negative.  See 38 C.F.R. §§ 4.10, 4.40, 
4.45 (1998) and Deluca, 8 Vet. App. 202.  

In reaching the above conclusion, consideration has been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they were raised 
by the appellant.  Schafrath, 1 Vet. App. 589.  In this case, 
there is no limitation of motion of the left knee or 
impairment of the tibia to warrant a compensable disability 
evaluation pursuant to Diagnostic Codes 5256, 5260 or 5261.  
The range of motion was noted to be normal.  See 38 C.F.R. 
§ 4.71a, Plate II (1998).  A compensable rating under 
Diagnostic Code 5260 or 5261 is warranted with flexion 
limited to 60 degrees and extension to 5 degrees.

Because the preponderance of the evidence is against the 
veteran's claim, there is no doubt to be resolved in his 
favor. 38 U.S.C.A. § 5107(b) (West 1991).  Accordingly, 
entitlement to a compensable disability evaluation for the 
veteran's service-connected chondromalacia, left knee, has 
not been shown.

D.  A Disability Evaluation in Excess of 10 Percent for 
Service-Connected Chondromalacia, Left Knee, from November 
30, 1992.

The veteran's service-connected chondromalacia, left knee, is 
currently evaluated as 10 percent disabling pursuant to 
Diagnostic Code 5257.  Diagnostic Code 5257 provides that a 
slight impairment of the knee manifested by recurrent 
subluxation or lateral instability warrants a 10 percent 
disability evaluation.  A moderate impairment warrants a 20 
percent disability evaluation and a severe impairment 
warrants a 30 percent disability evaluation.  

Upon review of the record, the Board finds that the veteran's 
right knee disorder is appropriately evaluated at no greater 
than the currently assigned 10 percent disability level.  The 
report of the veteran's most recent VA examination for 
joints, dated February 1998, noted that the veteran's left 
knee showed a normal contour and no evidence of any joint 
effusion.  The report noted that there was no localized 
tenderness of the joint space and no tenderness on patellar 
compression.  The left knee exhibited a range of motion from 
110 degrees flexion to 0 degrees extension, and the 
collateral and cruciate ligaments were intact and that there 
was no evidence of any thigh atrophy.  The veteran's 
reflexes, sensation and circulation in the lower extremities 
were also intact.  As noted by the VA's examining physician:

It should be pointed out that this 
patient has no evidence of a joint 
effusion in either knee and has no 
evidence of quadriceps atrophy in either 
knee.  He has excellent development of 
the vastus medialis in both knees.  In 
the presence of a normal quadriceps 
mechanism and in the absence of a joint 
effusion in either knee, this patient has 
no significant impairment or disability 
in either knee even if there is evidence 
of some degenerative arthritis on x-ray 
in the knees.

X-ray examination of the left knee revealed no osseous 
abnormalities.  The report also noted the veteran's 
complaints of occasional "pops" and that he is unable to 
flex it fully.  

The veteran's complaints of pain and occasional popping may 
justify the 10 percent disability evaluation currently 
assigned; however, the objective manifestations together with 
complaints of pain and occasional popping indicate that the 
veteran's left knee disorder is no more than moderate in 
nature and does not meet the criteria for an increased 
evaluation.  See e.g. 38 C.F.R. §§ 4.10, 4.40, 4.45 (1998); 
Spurgeon, 10 Vet. App. 194; Deluca, 8 Vet. App. 202.  As 
noted in the February 1998 VA examination, the veteran did 
not complain about swelling or instability and he had "no 
history of easy fatigability or weakness in the left lower 
extremity."

In reaching the above conclusion, consideration has been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they were raised 
by the appellant.  Schafrath, 1 Vet. App. 589.  In this case, 
there is no evidence of ankylosis of the left knee, and no 
more than a slight limitation of motion or impairment of the 
tibia to warrant a disability evaluation in excess of 10 
percent pursuant to Diagnostic Codes 5256, 5260 or 5261.  

Since the preponderance of the evidence is against the 
veteran's claim, there is no doubt to be resolved in his 
favor. 38 U.S.C.A. § 5107(b) (West 1991).  Accordingly, 
entitlement to an increased disability evaluation in excess 
of 10 percent for a right knee disorder has not been shown.









	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a disability evaluation in excess of 10 
percent for service-connected medial meniscectomy, right 
knee, from October 23, 1991 through December 31, 1992, is 
denied.

Entitlement to a disability evaluation in excess of 20 
percent for service-connected medial meniscectomy, right 
knee, from January 1, 1993, is denied.

Entitlement to an increased (compensable) disability 
evaluation for service-connected chondromalacia, left knee, 
from May 26, 1992 through November 29, 1992, is denied.

Entitlement to a disability evaluation in excess of 10 
percent for service-connected chondromalacia, left knee, from 
November 30, 1992, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 23 -


